Citation Nr: 0732234	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-32 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a bilateral foot 
condition, variously diagnosed as pes planus, hallux valgus, 
and equinus deformity.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
seborrheic dermatitis of the scalp and face and acne.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel
INTRODUCTION

The veteran served on active duty for training in the U.S. 
Army Reserves from February to June 1989 and from June to 
September 2002 and on active duty from January to June 1991 
and from October 2002 to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.

REMAND

In April 2006, after the RO certified the current appeal to 
the Board in January 2006, the veteran submitted a written 
request stating that she "would like to attend the Board of 
Veteran's [sic] Appeals for my current pending case."  The 
veteran further wrote that she would like to be advised of 
the scheduled date and that she was on active duty and needed 
to coordinate travel to Michigan.

The Board construes this as the veteran's motion showing her 
active duty service at a location away from her main mailing 
address as good cause for her slight delay in requesting a 
Travel Board Hearing.  The Board has determined that good 
cause has been shown and the hearing will be scheduled.  See 
38 C.F.R. § 20.1304 (2007).

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to 
schedule a hearing for the veteran before a 
member of the Board at the RO.  The RO/AMC 
should clarify whether the veteran wants a 
Travel Board or videoconference hearing.  
After the hearing has been held or the 
veteran fails to appear for the scheduled 
hearing, the case should be returned 
directly to the Board for further 
consideration.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

